Dove, J. Claimant, McGraw-Hill Book Company, filed its complaint against respondent for the sum of $31.94 for materials furnished to the Department of Mental Health of the State of Illinois. Thereafter a stipulation was entered into by claimant and respondent as follows: “The Report of the Department of Mental Health, dated February 17, 1969 (a copy of which is attached hereto, marked exhibit A, and, by this reference, incorporated herein and made a part hereof) shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “The Commissioner to which this case has been assigned and the Court may make and' file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed, and the evidence herein stipulated. “It is agreed between the parties hereto that the claimant’s claim will be reduced from the amount of $31.94 to $20.54, pursuant to the evidence presented by the Departmental Report hereto attached, and marked exhibit A. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $20.54. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing, and agree that the aforesaid order may be entered without either party being present.” This is a matter of a lapsed appropriation, and this Court has repeatedly held that, where a contract has been (1) properly entered into; (2) service is satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, McGraw-Hill Book Company, is, therefore, awarded the sum of $20.54.